Citation Nr: 1500972	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for heart condition, to include hypertension.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel












INTRODUCTION

The Veteran served on active duty from October 1973 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran requested a Board hearing and a hearing was scheduled for September 2013.  However, the Veteran did not report for the hearing and did not provide good cause.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  Therefore, the Board may proceed to adjudicate this appeal.

This case was previously before the Board in November 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a November 2013 remand, the Board noted that in November 2009, the Veteran had quadruple bypass surgery at the Staten Island University Hospital and that the medical records of this operation were not in the Veteran's claims file.  The AOJ was ordered to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include medical records from his bypass surgery in November 2009.  The remand also ordered the AOJ to attempt to obtain these records regardless of the Veteran's response.  

In a November 2013 Duty to Assist Letter, the AOJ requested that the Veteran fill out VA Form 21-4138, Statement In Support of Claim, and VA Form 21-4142, Authorization and Consent to Release Information, for his bypass surgery at Staten Island University Hospital.  A January 2014 Deferred Rating Decision noted that in December 2013, the Veteran submitted a signed, but incomplete VA Form 21-4142 and VA Form 21-4138.  Subsequently, in a follow-up February 2014 Duty to Assist letter, the AOJ notified the Veteran that the forms he had submitted were incomplete and requested he provide completed forms.  No response was received from the Veteran, and in a March 2014 Supplemental Statement of the Case, his heart claim was denied.  The Duty to Assist letters that the AOJ sent to the Veteran did not inform him that the failure to submit these forms would prevent the AOJ from obtaining these records and that the Veteran's claim would be readjudicated without them.  On remand, the AOJ should send another Duty to Assist letter to the Veteran, requesting that he submit new VA Forms 21-4142 and 21-4138, and notifying him of the consequences of failing to respond.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran has received for a heart condition, to include hypertension and his bypass surgery.  All requests for records and responses must be associated with the claims folder.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment, to include treatment from Staten Island University Hospital of his November 2009 quadruple bypass surgery, and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for his heart condition, to include hypertension.  

a. Inform the Veteran in the Duty to Assist letter that a refusal to provide the necessary release(s), or a failure to respond will prevent the AOJ from obtaining these records and his claim will be readjudicated on the current evidence.  

b. If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




